DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 07/30/21.  The request for domestic priority to a parent application filed 08/03/09 has been received and is proper.  Claims 63-82 are currently pending yet all are rejected as detailed below.  The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 79-82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 79-82 are rejected because claim 79 recites “the hydraulic motor is configured…” but the claim previously states that the hydraulic device includes “one of a hydraulic motor and a hydraulic pump.”  See claim 79, lines 6, 9.  Since the claim states that a hydraulic motor is not required, it is unclear whether this subsequent limitation ultimately does require the presence of a hydraulic motor. 
Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

REJECTION #1: Gibbs
Claim(s) 63-64, 66-70, 73-74, 76-79 and 82 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Gibbs (U.S. Patent No. 6,886,837).  Gibbs is directed to a hydraulic suspension system for a vehicle.  See Abstract. 
Claim 63: Gibbs discloses a shock absorber system of a vehicle [Fig. 6], comprising: a housing (64) that includes a compression volume (92) and an extension volume (80); a piston (66) disposed in the housing that in a first mode is configured to move through at least a portion of a compression stroke and that in a second mode is configured to move through at least a portion of an extension stroke; a hydraulic device (9) which is one of a hydraulic motor and a hydraulic pump. wherein the hydraulic device includes a first port and a second port (top and bottom of 9, respectively), wherein the first port is in fluid communication with the compression volume and the second port is in fluid communication with the extension volume; a pressurized reservoir (86) having a reservoir volume configured to receive fluid from at least one of the compression volume and the extension volume; and a first valve (98) configured to close fluid communication to the extension volume in at least one mode of operation to prevent the piston from moving in an extension direction. See Figs. 5, 6. 
Claim 64: Gibbs discloses hydraulic controls configured to selectively control fluid communication of the pressurized reservoir with the extension volume and the compression volume.  See Fig. 5. 
Claim 66: Gibbs discloses that the pressurized reservoir is pressurized to maintain a minimum hydraulic pressure in the shock absorber system.  See Fig. 5. 
Claim 67: Gibbs discloses a bypass (88) through which hydraulic fluid flows between the compression volume and the extension volume without passing through the hydraulic device when a velocity of the piston exceeds a pre-set threshold value.  See Fig. 5 (note: “value” can be zero). 
Claim 68: Gibbs discloses a bypass (88) through which hydraulic fluid flows between the compression volume and the extension volume without passing through the hydraulic device when a hydraulic fluid pressure of the compression volume and/or the extension volume exceeds a pre-set threshold value.  See Fig. 5 (note: during compression, “value” is set based on the pressure when 66 passes 90; OR simply “value” is zero).
Claim 69: Gibbs discloses that the hydraulic device moves in a first direction during the first mode and in a second direction, opposite to the first direction, during the second mode.  See col. 5, line 50. 
Claim 70: Gibbs discloses a controller associated with the hydraulic device, wherein the controller is configured to dynamically control the hydraulic device based on road conditions.  See col. 9, lines 3-6. 
Claim 73: see claim 63 above. 
Claim 74: see claim 64 above.
Claim 76: see claim 66 above.
Claim 77: see claim 67 above.
Claim 78: see claim 68 above. 
Claim 79: see claims 63 and 68 above.  
Claim 82: see claim 66 above. 

REJECTION #2: Geiger
Claim(s) 79 and 81-82 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Geiger (U.S. Patent No. 7,051,526).  Geiger is directed to a closed-system electrohydraulic actuator.  See Abstract. 
Claim 79: Geiger discloses a shock absorber system [Fig. 5] of a vehicle, comprising: a housing (16) that includes a first volume (18) and a second volume (19); a piston (15) disposed in the housing that in a first mode is configured to move through at least a portion of a compression stroke and that in a second mode is configured to move through at least a portion of an extension stroke; a hydraulic device (13) which is one of a hydraulic motor and a hydraulic pump, wherein the hydraulic device includes a shaft, a first port and a second port (left and right sides of 13, respectively), wherein the first port is in fluid communication with the first volume and the second port is in fluid communication with the second volume, wherein the hydraulic motor is configured to be dynamically controlled based on road conditions [col. 5, lines 4-20]; a bypass (44) through which hydraulic fluid flows between the first volume and the second volume without passing through the hydraulic device when a hydraulic fluid pressure exceeds a pre-set threshold value [see Fig. 5 (due to valve 41)]; and a pressurized reservoir (14) having a reservoir volume configured to receive fluid from the first volume.  See Fig. 5. 
Claim 81: Geiger discloses that the bypass includes a pressure relief valve (41) connected in parallel with the hydraulic device.  See Fig. 5. 
Claim 82: Geiger discloses that the pressurized reservoir is pressurized to maintain a minimum hydraulic pressure in the shock absorber system.  See Fig. 5. 
REJECTION #3: Reybrouck
Claim(s) 79 and 81-82 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Reybrouck (U.S. Patent No. 5,682,980).  Reybrouck is directed to an active suspension system.  See Abstract. 
Claim 79: Reybrouck discloses a shock absorber system [Fig. 4] of a vehicle, comprising: a housing that includes a first volume (242) and a second volume (240); a piston (244) disposed in the housing that in a first mode is configured to move through at least a portion of a compression stroke and that in a second mode is configured to move through at least a portion of an extension stroke; a hydraulic device (260-264) which is one of a hydraulic motor and a hydraulic pump, wherein the hydraulic device includes a shaft, a first port and a second port (right sides of 262 and 264, respectively), wherein the first port is in fluid communication with the first volume and the second port is in fluid communication with the second volume, wherein the hydraulic motor is configured to be dynamically controlled based on road conditions [col. 3, lines 10-20, 55-67]; a bypass (via vales 250, 252) through which hydraulic fluid flows between the first volume and the second volume without passing through the hydraulic device when a hydraulic fluid pressure exceeds a pre-set threshold value [see col. 5, lines 54-67; col. 6, lines 15-47]; and a pressurized reservoir (256) having a reservoir volume configured to receive fluid from the first volume.  See Fig. 4. 
Claim 81: Reybrouck discloses that the bypass includes a pressure relief valve (250, 252) connected in parallel with the hydraulic device.  See col. 5, lines 54-67. 
Claim 82: Reybrouck discloses that the pressurized reservoir is pressurized to maintain a minimum hydraulic pressure in the shock absorber system.  See Fig. 4. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

REJECTION #1: Gibbs in view of Vanderlaan
Claims 71-72 and 81 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gibbs in view of view of Vanderlaan et al. (U.S. Patent Pub. No. 2011/0209471).  Vanderlaan is directed to velocity control of an unbalanced hydraulic actuator.  See Abstract.  Note: Vanderlaan has an effective filing date of 09/03/08, which precedes the earliest effective filing date of the instant application, 08/03/09. 
Claims 71-72: Gibbs is relied upon as in claim 63 above but does not discuss a generating mode for the hydraulic device.  Vanderlaan discloses a similar shock absorber system [Fig. 1] of a vehicle, with a housing (26), compression volume (32), extension volume (30), piston (28), a hydraulic device (12, 14) with ports fluidly connected to the two volumes and first and second valves (36, 38) the close fluid communication to the extension and compression volumes, respectively, wherein an electric generator (12) is operatively coupled to a shaft of the hydraulic device, further comprising a controller (46) associated with the electric generator, wherein the controller is configured to at least partially control a force applied to the piston by controlling the electric generator at least at one operating point.  See Fig. 1; para. 0038-39.  It would be obvious to a person having ordinary skill in the art at the effective filing date of the invention to include this generating mode since this produces energy, is more efficient and regenerative systems are commonly employed and desired in the art.
Claim 81: Gibbs is relied upon as in claim 63 but discloses the use of an on/off valve (94) in the bypass rather than a pressure relief valve.  Vanderlaan discloses the use of a pressure relief valve (70) in the bypass (54, 56, 58).  See Fig. 1.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to modify the type of valve used in the bypass because this is merely a simple substitution, which may provide desired damping properties and degree of control to provide a desired ride/feel. 
REJECTION #1: Gibbs in view of JP Ref ‘088
Claim 80 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gibbs in view of JP 3092088 (hereinafter “JP Ref ‘088”) (attached). 
Claim 80: Gibbs is relied upon as in claim 79 but does not disclose a bypass in the piston itself.  JP Ref ‘088 discloses a shock absorber [Fig. 4] with a housing (11), piston (13) dividing the chamber into extension and compression volumes (R1, R2), with a hydraulic device (8) controlled by a controller (C), further including a bypass (10) in the piston that permits flow between the two volumes without passing through the hydraulic device when a pre-set threshold value pressure is exceeded (due to 10b, 10c).  See Figs. 4, 5.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to include the bypass in the piston itself because the use of a flow paths in a piston (using valves, like shims, etc.) are very well-known and commonly employed in the art, and it may be desirable to have the bypass within the housing for integrity purposes. 
REJECTION #2: Geiger in view of Vanderlaan
Claims 63-78 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geiger in view of Vanderlaan. 
Claim 63: Geiger discloses a shock absorber system [Fig. 5] of a vehicle, comprising: a housing (16) that includes a compression volume (19) and an extension volume (18); a piston (15) disposed in the housing that in a first mode is configured to move through at least a portion of a compression stroke and that in a second mode is configured to move through at least a portion of an extension stroke; a hydraulic device (13) which is one of a hydraulic motor and a hydraulic pump. wherein the hydraulic device includes a first port and a second port (right and left of 13, respectively), wherein the first port is in fluid communication with the compression volume and the second port is in fluid communication with the extension volume; and a pressurized reservoir (14) having a reservoir volume configured to receive fluid from at least one of the compression volume and the extension volume.  See Fig. 5. 
Geiger discloses all the limitations of this claim except for the “first valve” limitation.  Vanderlaan discloses a similar shock absorber system [Fig. 1] of a vehicle, with a housing (26), compression volume (32), extension volume (30), piston (28), a hydraulic device (12, 14) with ports fluidly connected to the two volumes, wherein a first valve (36) is configured to close fluid communication to the extension volume in at least one mode of operation to prevent the piston from moving in an extension direction. See Fig. 1; see also para. 0019 (“the load holding valves 36 and 38 are used to prevent fluid flow out of the rod side chamber 30 and out of the head side chamber 32, respectively, when no motion of the actuator 24 is desired”).  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate this feature to optionally allow for the hydraulic device remains in a low energy state while pressure is maintained in the shock absorber [see para. 0019], and to ensure greater control on the degree of a compression or extension stroke.  This feature is also well-known in the art.  See, e.g., U.S. Patent Pub. No. 2007/0144165 (Fig. 2). 
Claim 64: Geiger discloses hydraulic controls configured to selectively control fluid communication of the pressurized reservoir with the extension volume and the compression volume.  See Fig. 5; col. 5, lines 4-20.  Vanderlaan also discloses this limitation.  See Fig. 1 (40, 46). 
Claim 65: Vanderlaan discloses a second valve (38), wherein and the second valve is configured to close fluid communication to the compression volume in at least one mode of operation to prevent the piston from moving in a compression direction.  See Fig. 1; para. 0019. 
Claim 66: Geiger discloses that the pressurized reservoir is pressurized to maintain a minimum hydraulic pressure in the shock absorber system.  See Fig. 5. 
Claim 67: Vanderlaan discloses a bypass (54, 56, 58) through which hydraulic fluid flows between the compression volume and the extension volume without passing through the hydraulic device when a velocity of the piston exceeds a pre-set threshold value.  See Fig. 1; para. 0027.  Geiger also discloses this limitation.  See Fig. 5 (via 44; note: “value” can be zero).  
Claim 68: Geiger discloses a bypass (44) through which hydraulic fluid flows between the compression volume and the extension volume without passing through the hydraulic device when a hydraulic fluid pressure of the compression volume and/or the extension volume exceeds a pre-set threshold value.  See Fig. 5 (note: during compression, “value” is set based on the pressure when 66 passes 90; OR simply “value” is zero).  Vanderlaan also discloses this limitation.  See Fig. 1 (via 54, 56, 58); see also Title.
Claim 69: Geiger discloses that the hydraulic device moves in a first direction during the first mode and in a second direction, opposite to the first direction, during the second mode.  See Fig. 5.  Vanderlaan also discloses this limitation.  See Fig. 1. 
Claim 70: Geiger discloses a controller associated with the hydraulic device, wherein the controller is configured to dynamically control the hydraulic device based on road conditions.  See Fig. 5; col. 5, lines 4-20.  Vanderlaan also discloses this limitation.  See Fig. 1 (40, 46).
Claims 71-72: Vanderlaan discloses an electric generator (12) operatively coupled to a shaft of the hydraulic device, further comprising a controller (46) associated with the electric generator, wherein the controller is configured to at least partially control a force applied to the piston by controlling the electric generator at least at one operating point.  See para. 0038-39.  It would be obvious to include this generating feature since this produces energy, is more efficient and regenerative systems are commonly employed and desired in the art. 
Claim 73-78: see claim 63-68 above. 
REJECTION #2: Geiger in view of JP Ref ‘088
Claim 80 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geiger in view of JP Ref ‘088. 
Claim 80: Geiger is relied upon as in claim 79 but does not disclose a bypass in the piston itself.  JP Ref ‘088 discloses a shock absorber [Fig. 4] with a housing (11), piston (13) dividing the chamber into extension and compression volumes (R1, R2), with a hydraulic device (8) controlled by a controller (C), further including a bypass (10) in the piston that permits flow between the two volumes without passing through the hydraulic device when a pre-set threshold value pressure is exceeded (due to 10b, 10c).  See Figs. 4, 5.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to include the bypass in the piston itself because the use of a flow paths in a piston (using valves, like shims, etc.) are very well-known and commonly employed in the art, and it may be desirable to have the bypass within the housing for integrity purposes. 
REJECTION #3: Reybrouck in view of JP Ref ‘088
Claim 80 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reybrouck in view of JP Ref ‘088. 
Claim 80: Reybrouck is relied upon as in claim 79 but does not disclose a bypass in the piston itself.  JP Ref ‘088 discloses a shock absorber [Fig. 4] with a housing (11), piston (13) dividing the chamber into extension and compression volumes (R1, R2), with a hydraulic device (8) controlled by a controller (C), further including a bypass (10) in the piston that permits flow between the two volumes without passing through the hydraulic device when a pre-set threshold value pressure is exceeded (due to 10b, 10c).  See Figs. 4, 5.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to include the bypass in the piston itself because the use of a flow paths in a piston (using valves, like shims, etc.) are very well-known and commonly employed in the art, and it may be desirable to have the bypass within the housing for integrity purposes. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        October 11, 2022